Citation Nr: 0946744	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a higher initial disability rating for a 
lumbar spine disability, rated 20 percent disabling prior to 
July 13, 2009, and rated 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision rendered by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a lumbar spine disability and assigned an initial 10 
percent rating.  In a March 2008 rating action, the RO 
increased the disability rating to 20 percent; retroactively 
effective from May 30, 2003; the date the claim for service 
connection was received.  In August 2009, the RO increased 
the disability rating to 40 percent, effective from July 13, 
2009.  

In February 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  

This case was remanded in June 2009 for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran desires a higher rating for his service-connected 
lumbar spine disability.

The claims file contains a May 2003 private X-ray report 
showing marked and advanced degenerative disease of the 
Veteran's lumbosacral spine.  A June 2003 MRI report shows 
herniated discs at L5-S1 and L2-L3 on the left side; spinal 
canal stenosis at L1-L2 and L2-L3; and marked and extensive 
degenerative disc disease.  

The Veteran was afforded a VA examination of his lumbar spine 
in April 2006.  At the outset, the examiner noted that he had 
reviewed the claims folder.  The Veteran reported his primary 
symptoms were chronic lower back pain and stiffness, with 
occasional radiation into the right leg in the past, but not 
recently.  He denied weakness or numbness in either 
extremity, periods of flare-up, prior surgery, bowel or 
bladder dysfunction, or other constitutional symptoms.  His 
back pain did not affect activities of daily living, and he 
was currently retired.  The examiner noted that there had 
been no incapacitating episodes in the last 12 months or 
prescribed bed rest by a physician.  

On physical examination, range of motion included 0 to 80 
degrees of flexion; 0 to 5 degrees of extension; 0 to 10 
degrees of lateral bending to the left and right; and 0 to 20 
degrees of lateral rotation to the left and right.  There was 
no additional limitation of motion or pain with repetitive 
use.  The examiner did note that there was mild pain on range 
of motion testing, and thus it was conceivable that pain 
could further limit function.  It was not feasible to express 
any further limitation in terms of additional limitation of 
motion with any degree of medical certainty.  

Neurologically, there was 5/5 strength in all of the lower 
extremity muscle groups.  Light touch was intact throughout.  
Reflexes were symmetrical and there were no long track 
findings.  Tandem walk was achieved without difficulty and 
the gait was non-antalgic.  X-rays showed degenerative 
changes at multiple levels with degenerative scoliosis with 
apex at L4 to the left.  Overall sagittal alignment was 
maintained.  No other bony abnormalities were noted, except 
for noted degenerative changes.  The final diagnosis was 
severe degenerative changes in the lumbar spine, and 
degenerative scoliosis.  

Correspondence from private physicians indicate that the 
Veteran had significant degenerative changes to the 
lumbosacral spine on X-ray including, marked and severe 
degenerative disc disease, degenerative scoliosis of the 
lumbar spine, and some spinal stenosis.  A private X-ray 
report dated in January 2007 showed generalized degenerative 
changes throughout the lumbar spine and straightening 
consistent with muscle spasm.  The report of an MRI taken in 
April 2008 revealed multiple areas of degenerative disc 
disease, most severe at L2-3 but also severe at L3-4, and 
moderate at L1-2.  Lower thoracic disc bulges were also seen.  

In August 2008, the Veteran's private physician submitted a 
statement in which he opined that the Veteran's back disorder 
caused him to be totally disabled.  He also noted that the 
Veteran was unable to lift more than 5 pounds or stand longer 
than 30 minutes at a time.  

At the Veteran's February 2009 video-conference hearing, he 
testified that his back disability manifested with stiffness 
and constant pain.  He stated that he could not bend over, 
sit, drive, walk, or stand for extended periods.  He also 
indicated that on most days, he stayed in bed or sat in his 
recliner.  He reported use of a back brace, and a cane for 
his back and left leg.

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were revised on two 
occasions, the first revision was effective September 23, 
2002; and the second was effective September 26, 2003.  See 
67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 
27, 2003).  VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under DC 5295, in effect before September 26, 2003, the 
schedular criteria potentially provide for a 40 percent 
rating where there is evidence of lumbosacral strain with 
"listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  See 38 C.F.R. § 4.71a, DC 5295 (in effect 
prior to September 26, 2003).  In this case, there is no 
specific indication as to whether the Veteran's spine 
disability manifests with such symptoms.  The Court has held 
that VA adjudicators may only consider independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  A medical opinion is 
necessary to address whether the Veteran's disability has any 
or all of these symptoms.

The evidence also shows neurological impairment associated 
with the back disability.  However, further opinion is 
necessary to adequately address the severity of such 
impairment, in particular the nature and severity of the 
atrophy and sensory loss manifested in the Veteran's left 
leg.  (See July 2009 VA examination report).

Finally, the Board notes that where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

The 2006 VA examiner indicated that the Veteran was currently 
retired.  In an August 2008 statement, the Veteran's private 
physician opined that the back disorder caused him to be 
totally disabled.  At his 2009 hearing, the Veteran stated 
that he left work mainly because of his back disability.  On 
remand, a medical opinion that discusses the overall effect 
of the Veteran's service-connected low back disability on his 
ability to obtain and retain employment should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA lumbar spine examination.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  All indicated tests and 
studies should be performed.

The examiner should address the nature and 
severity of all neurologic symptoms 
associated with the service-connected 
lumbar spine disability, to include the 
severity of any atrophy/weakness and 
sensory loss, in the Veteran's lower 
extremities.  The examiner should 
distinguish any functional loss in the 
left lower extremity that is due to the 
left ankle disability and left knee 
disability.  If such is not possible, the 
examiner should so state in the 
examination report.    

The examiner should also specify whether 
the back disability is manifested by 
lumbosacral strain with listing of the 
whole spine to the opposite side, positive 
Goldthwaite's sign, or abnormal mobility 
on forced motion- at present or, at any 
time during the course of the appeal.  

Finally, the examiner should also provide 
an opinion and rationale as to how the 
service-connected lumbar spine disability 
affects the Veteran's ability or inability 
to secure and follow a substantially 
gainful occupation (taking into account 
his education and work experience).  

2.  After undertaking any additional 
development deemed necessary, the claim 
should be readjudicated.  If it remains 
denied, a supplemental statement of the 
case should be issued, which considers 
whether increased ratings for a lumbar 
spine disability, to include entitlement 
to TDIU under 38 C.F.R. § 4.16, are 
warranted.  The case should be then 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



